EXHIBIT 10.87




 SECOND AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT


This SECOND AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT (“Second
Amendment”), dated as of December 21, 2011, is entered into by American
Centrifuge Holdings, LLC, a Delaware limited liability company (“Holdings”), and
Babcock & Wilcox Technical Services Group, Inc., a Delaware corporation, (“B&W
TSG” and, together with Holdings, the “Members” and individually as a “Member”).


WHEREAS, on or about September 2, 2010, Holdings and B&W TSG executed the
Limited Liability Company Agreement of American Centrifuge Manufacturing, LLC,
as amended by that First Amendment to the Limited Liability Company Agreement,
dated as of April 29, 2011, by and between Holdings and B&W TSG (collectively,
the “Agreement”) to establish American Centrifuge Manufacturing, LLC (the
“Company”);


WHEREAS, the Members desire to amend certain provisions of the Agreement;


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
contained herein, the Members hereby agree to modify the Agreement as follows:


1.           Section 4.13 of the Agreement is hereby deleted and replaced in its
entirety with the following:
 
Automatic Transfer.  Until (i) the initial drawdown of funds by, or the other
issuance of credit to, ACE under binding agreements among ACE and third parties
(which may include the U.S. government) that obligate such parties to lend to
ACE funds in an amount that the Members reasonably deem sufficient for the
completion of an ACP facility capable of producing approximately 3.6 million SWU
per year or such other amount as may be agreed by the Members, and (ii) the
execution and the delivery of the ESA, the Guaranty and the LTSA shall each have
occurred, then either Party may by notice to the other Party effect an automatic
transfer hereunder and B&W TSG’s Membership Interests shall, without further
action of, and at no cost to, the Members, automatically transfer to Holdings,
free and clear of all liens and other encumbrances and B&W TSG shall deliver an
officer’s certificate to Holdings to that effect and representing and warranting
that B&W TSG is the holder of good and clear title to the Membership Interests
being transferred.  Each Member agrees to cooperate and to take all actions and
execute all documents reasonably necessary or appropriate to reflect the
transfer of B&W TSG’s Membership Interests to Holdings.
 
In such event, and notwithstanding any other provision of this Article IV: (i)
B&W TSG shall not be entitled to any consideration in connection with such
transfer including, but not limited to, the break-up fee described in Section
4.12; (ii) Holdings shall cause the Company to timely pay to B&W TSG or its
affiliates all amounts due as of the date of such automatic transfer under the
Fee Agreement, any seconding agreement or any other contract with B&W TSG or its
affiliates to which the Company is a party; and (iii) the Company shall
indemnify and hold harmless B&W TSG from all costs, expenses or liabilities of
the Company incurred from or after the date of such transfer.
 
2.           Capitalized terms used herein but not otherwise defined herein
shall have the meanings ascribed thereto in the Agreement.
 


[Intentionally left blank]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Members have executed this Second Amendment through
their duly authorized representatives as of the date first written above.


American Centrifuge Holdings,
LLC                                                                                                Babcock
& Wilcox Technical Services
                 Group, Inc.


By:__/s/ Philip
Sewell_________________                                                                                     By:__/s/
George Dudich Jr.___________


Name:  Philip
Sewell                                                                                                  Name:
George Dudich Jr.


Title:           Senior Vice
President                                                                                     Title:____President___________________

